DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed November 08, 2021 in response to the Office Action of May 12, 2021 is acknowledged and has been entered.  Claims 1-74, 76-85, 91-97, 101-103 and 105-106 have been cancelled. Claims 75 and 104 have been amended. 
2.	Claims 75, 86-90, 98-100, 104 and 107-117 are currently being examined.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 104, 107, 111, and 115-117 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0044738 (Langermann et al. Feb. 13, 2014), “Langermann” in view of WO 2015/016718 A1 (Van Eenennaam, et al. Feb. 5, 2015, IDS), “Van” and  in view of Kontermann RE (mAbs March/April 2012 4:2, 182-197, of record), “Kontermann” for the reasons of record. 
Langermann teaches antibodies and antigen binding fragments that bind PD-L1 (B7-H1) or PD-1.  See abstract and claims.  
Langermann teaches multi-specific antibodies that bind to PD-L1 (B7-H1) and CD27.  See ¶ [0080]. 
Langermann teaches that the antibodies and antigen binding fragments that bind PD-L1 (B7-H1) or PD-1 may be conjugated to a second antibody that binds CD27.  See ¶ [0115].
Langermann teaches that the antigen binding fragments include scFv fragments.  See ¶¶ [0073]-[0074].
Langermann teaches that the antibodies include monoclonal human antibodies which are preferred for therapy.  See ¶¶ [0075]-[0078].
Langermann teaches pharmaceutical composition with pharmaceutically acceptable carriers.  See ¶¶ [0075]-[0076].
Langermann teaches that an antibody of the invention comprises at least a portion of an immunoglobulin constant region.  See ¶¶ [0085]-[0086] and [0106]-[0107].  
Langermann nucleic acid vectors for expressing the antibodies. See ¶¶ [0089]-[0091].
Langermann does not teach CD27 agonist antibodies or the orientation of the linkages between the antigen binding domains. 

Van teaches agonist CD27 agonist antibodies that stimulate T cell activity, including the 1F5 monoclonal antibody. See abstract, pp. 4-5 and claim 1. 
The 1F5 antibody comprises SEQ ID NOs: 17-19 and 20-22.  See Appendix of the Office Action of May 08, 2019.
Van teaches the hCD27.15 analogue of 1F5 agonist antibody which displays agonist activity without crosslinking.  See p. 10-lines 18-27. 
Van teaches combinations of the agonist antibodies in combination with immune checkpoint inhibitors including PD-L1 inhibitors for stimulating an immune response in diseases like cancer.  See abstract, claims 1-6, 9, 10, 23 and 24.
Van teaches that the PD-L1 inhibitors include PD-L1 antibodies.  See p. 17-lines 25-34 and claim 24.
Van teaches that the antibodies of the invention comprise diabodies and domain antibody fragments that comprise only the VH and/or VL domains, which can bind the same or different antigens. See p. 28-line 22 to p. 29-line 6. 
Van teaches the antibodies can be bi-specific or multi-specific.  See p. 26-lines 23-28. 
Van teaches that the antibody compositions are pharmaceutical compositions with pharmaceutically acceptable carriers.  See p. 41-lines 9-33.

Van teaches that the antibody fragments may contain portions of the constant region/Fc domain for dimerization or other activities.  See p. 29-lines 7-21.  
Van teaches that the antibodies may be humanized or fully human. See p. 6-lines 23-28, p. 11-lines 3-8, p. 17-lines 10 to p. 18-line 7 and p. 20, lines 20-25.
 Van teaches that they have surprisingly found that the combination of a CD27 agonistic antibody together with an immune checkpoint inhibitor does have additional effects on T-cell stimulation in comparison to a CD27 agonistic antibody or an immune checkpoint inhibitor alone. See p. 4-lines 12-17. 
Kontermann teaches that that dual targeting of antigens with bispecific antibodies is an alternative to combination therapy with separate antibodies. Kontermann teaches that dual targeting with bispecific antibodies allows targeting of multiple target molecules with one drug. Kontermann teaches that the bispecific antibody makes manufacturing, preclinical and clinical testing, and therapy less complex because the only one molecule is being used.  See p. 183-left column. 
Kontermann teaches that a large group of bispecific antibodies are IgG-like molecules.  Kontermann teaches that in most of these formats binding sites of a second specificity are fused to the N- or C-terminus of the heavy or light chain, e.g., in the form of a scFv, to form the bi-specific molecules. See p. 184-right column and figure 2. 
Kontermann teaches that bispecific antibodies have been used to target effector cells like T-cells and NK-cells.  See p. 191-right column. 
Kontermann teaches that agonist antibodies to the TRAIL receptor 2 and lymphotoxin- receptor were constructed into a bispecific IgG-scFv, which had enhanced antitumor activity.  See p. 188-right column. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Langermann , Van and Kontermann and construct an anti-CD27  agonist antibody comprising all or a portion of a constant region linked to the anti-PD-L1 antibody or antigen binding fragment thereof because Langermann teaches multi-specific antibodies that bind to PD-L1 (B7-H1) and CD27,  Van teaches anti-CD27 agonist antibodies  which can be in bi- or multi-specific form, Van teaches combinations of the anti-CD27 agonist antibodies  in combination with immune checkpoint inhibitors including PD-L1 inhibitors for stimulating an immune response in diseases like cancer, Van teaches that they have surprisingly found that the combination of a CD27 agonistic antibody together with an immune checkpoint inhibitor does have additional effects on T-cell stimulation in comparison to a CD27 agonistic antibody or an immune checkpoint inhibitor alone  and Kontermann teaches that a large group of bispecific antibodies are IgG-like molecules and  that in most of these formats binding sites of a second specificity are fused to the N- or C-terminus of the heavy or light chain, e.g., in the form of a scFv, to form the bi-specific molecules.  One would have been motivated to construct an anti-CD27 agonist antibody comprising all or a portion of a constant region linked to the anti-PD-L1 antibody or antigen binding fragment thereof because Langermann teaches multi-specific antibodies that bind to PD-L1 (B7-H1) and CD27, Van teaches that combination of the CD27 antibodies with immune checkpoint inhibitor antibodies have surprising effects on T-cell stimulation and Kontermann teaches that bispecific antibodies have been used to target T cells, agonist antibodies have effectively been used in bispecific antibodies, and  that dual targeting with bispecific antibodies allows targeting of multiple target . 

Response to Arguments
4.	Applicant argues that notwithstanding, solely to expedite prosecution, independent claims 75 and 104 have been amended to further specify the orientation of the linkage between the antigen binding domains of the claimed CD27 agonists. As admitted by the Examiner, the primary reference (Langermann) fails to teach or suggest the particularly claimed linkages or any CD27 agonist antibody. Accordingly, Langermann fails to provide the requisite motivation to link CD27 agonist antibodies with PD-1 inhibitors as currently claimed, let alone with a reasonable expectation of success that such linked agents would be therapeutically effective, i.e., capable of stimulating T cell activity without the need for Fc receptor interaction. Indeed, according to Langermann, CD27 binders are solely for targeting the PD-1 inhibitor to a particular cell type, e.g., so that the PD-1 arrayed by such cells (e.g., APCs) can interact with ligands on the surface of activated memory B cells. (see paragraph [0080]). No information is provided whatsoever regarding linking PD-1 inhibitors to CD27 agonists.
Applicant argues that the secondary reference, Van, fails to cure the deficiencies of Langermann. Indeed, as explained in Applicant’s arguments of record (and reiterated here), Van is wholly concerned with the separate administration of anti-CD27 agonists (e.g., see claim 1 of Van) or immune checkpoint inhibitors (e.g., see claim 5 of Van) for use in combination, optionally as mixtures (e.g., see claim 9, as well as page 46 (lines 4 to 14) of Van). Nowhere does Van teach or suggest combining the CD27 agonist and checkpoint inhibitor together in a single molecule, as claimed in the present application.

Applicant argues that Kontermann also fails to cure the deficiencies of Langermann and Van. Kontermann merely provides an overview of the established bispecific antibody formats, none of which teach or suggest the inclusion of a CD27 agonist combined with any molecule, let alone a PD-L1 antibody (as claimed). In fact, while Kontermann states that “bispecific antibodies targeting different disease modulators are capable of improving standard therapy,” he cautions that “[t]here are still issues to be addresses, e.g., manufacturing, stability and pharmokinetic properties of the bispecific  (page 193, last paragraph), and therefore casts doubt on the success of arriving at the claimed invention.
Applicant argues that therefore, for the reasons discussed above, the prior art failed to provide any motivation or reasonable expectation of success in linking an anti-CD27 agonist antibody to a component that binds to PD-L1, wherein the CD27 agonist stimulates T cell activity without the need for Fc receptor interaction, as claimed. Moreover, the unexpected 

5.	Applicant’s arguments have been considered and have been found partially persuasive.  The rejection of claims 75, 86-90, and 98-100 has been withdrawn in view of Applicant’s amendments and arguments. 
With respect to the remaining rejections and the Langermann and Van individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Although Langermann does not teach linking PD-1 inhibitors to CD27 agonists, Langermann does teach, as previously set forth,  multi-specific antibodies that bind to PD-L1 (B7-H1) and CD27 and scFv fragments and Van teaches, as previously set forth,  the hCD27.15 agonist antibody which displays agonist activity without crosslinking and that the antibodies of the invention can be bi-specific or multi-specific.  Although the hCD27.15 agonist antibody does not need crosslinking, one would have been motivated to use the antibodies of Van in the construct of the multi-specific anti-PD-L1/anti-CD27 construct of Langermann because Van teaches that combination of the CD27 antibodies with immune checkpoint inhibitor antibodies have surprising effects on T-cell stimulation. 
With respect to Kontermann, although Kontermann states that there are issues to be addresses, e.g., manufacturing, stability and pharmokinetic properties, Kontermann does not state that these issues are prohibitive from making and using bispecific antibodies.  Additionally, as 
With respect to Applicant's arguments of unexpected properties set forth in the Remarks of November 08, 2019. The evidence in Examples 9 and 10 is only drawn to the single 1F5xPD-L1 scFv construct. MPEP 716.02 (d) teaches:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” 

Given that the presented evidence relates to only a single species of 1F5xPD-L1 scFv construct, the presented evidence is not commensurate in scope with the claimed invention and is not sufficient to support Applicant’s assertion of non-obviousness of the claimed invention. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness for claims 104, 107, 111, and 115-117. Thus, the rejection is maintained for the reasons of record.


s 108-110 and 112-114 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0044738 (Langermann et al. Feb. 13, 2014), “Langermann” in view of WO 2015/016718 A1 (Van Eenennaam, et al. Feb. 5, 2015, IDS), “Van” and in view of Kontermann RE (mAbs March/April 2012 4:2, 182-197, of record), “Kontermann” as applied to claims 104, 107, 111, and 115-117 above, and further in view of  US 2014/0341917 (Nastri et al. Nov. 20 2014, of record), “Nastri” and in view of WO 2011/130434 (Keler et al.  Oct. 20, 2011, IDS), “Keler” for the reasons of record.
Langermann, Van and Kontermann teach as set forth above, but do not teach the PD-L1 antibody comprising SEQ ID NOs: 58-63, the VH and VL of SEQ ID NOs: 32 and 33, or the nucleic acids encoding the CD27 or PD-L1 antibody.
Nastri teaches the PD-L1 antibody (A09-246-2) comprising SEQ ID NOs: 58-63, the VH and VL of SEQ ID NOs: 32 and 33.  See ¶ 0171, claims 42 and 44, and the Appendix.
Nastri teaches scFv fragments of the antibody.  See ¶¶ 0106 and 0108. 
Nastri teaches blocks the interaction of PD-L1 and PD-1.  See ¶¶ 0016 and 0063.
Nastri teaches treatment of cancer and stimulation of T cells with the A09-246-2 antibody.  See ¶¶ 0214-0228.  
Nastri teaches nucleic acids and expression vectors encoding the antibody.  See ¶¶ 0070-0077. 
Keler teaches the nucleic acids and expression vectors encoding the 1F5 antibody.   See p. 13-1st paragraph and pp.82-83.
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of Langermann, Van, Kontermann, Nastri and Keler and link a scFv A09-246-2 antibody of Nastri to the 1F5 CD27 agonist antibody because Van teaches using CD27 agonist antibodies with PD-L1 antagonist antibodies and Nastri teaches that A09-246-2 antibody blocks the interaction of PD-L1 and PD-1 and is useful in cancer treatment.  Thus, one of skill in the art would have been motivated to use the nucleic acid sequences taught by Nastri and Keller encoding the 1F5 antibody and the A09-246-2 to link the 1F5 antibody or scFv form thereof to a scFv form of the A09-246-2 antibody given the advantages of multimeric antibodies taught by Langermann, Van and Kontermann. 

Response to Arguments
7.	Applicant argues that, as explained above, the cited references fail to provide the requisite motivation to link the components of the CD27 agonist (as currently claimed).

Applicant’s arguments have been considered, but have not been found persuasive.  As set forth above, Langermann, Van, and Kontermann suggest the CD27 agonist of 104, 107, 111, and 115-117.  Thus Nastri and Keler do not need to teach linking an anti-CD27 agonist antibody to a PD-L1 antibody. One of skill in the art would have been motivated to use the nucleic acid sequences taught by Nastri and Keller encoding the 1F5 antibody and the A09-246-2 to link the 1F5 antibody or scFv form thereof to a scFv form of the A09-246-2 antibody given the advantages of multimeric antibodies taught by Langermann, Van and Kontermann as previously set forth and above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	 Claims 104, 107, 111,  and 115-117 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,169,325 (Keler et al. Oct. 27, 2015, IDS) in view US 2014/0044738 (Langermann et al. Feb. 13, 2014), “Langermann” in view of WO 2015/016718 A1 (Van Eenennaam, et al. Feb. 5, 2015, IDS), “Van” and in view of Kontermann RE (mAbs March/April 2012 4:2, 182-197, of record), “Kontermann” for the reasons of record. 
Claim 16 of the ‘325 patent is drawn to: 
16. A bispecific antibody comprising the antibody of claim 1 linked to a second molecule having a binding specificity which is different from the antibody. 
The antibody of claim 1 comprises the CDRs of the 1F5 antibody.  See columns 60 and 61. Thus the antibody of claim 1 would be CD27 agonist antibody. 

Langermann, Van and Kontermann teach as set forth above.
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘325 claims, Langermann, Van and Kontermann and link the PD-L1 antibodies of Van into the bispecific CD27 1F5 antibody of the ‘325 claims because Van teaches the combination of a CD27 agonist antibody surprisingly and an immune checkpoint inhibitor results in immune stimulation to an unexpected level.  One would have also been motivated to make the bispecific antibody  linked to an anti-PD-L1 antibody or antigen binding fragment thereof because Langermann teaches multi-specific antibodies that bind to PD-L1 and CD27, Van teaches that combination of the CD27 antibodies with immune checkpoint inhibitor antibodies have surprising effects on T-cell stimulation and Kontermann teaches that bispecific antibodies have been used to target T cells, agonist antibodies have effectively been used in bispecific antibodies, and  that dual targeting with bispecific antibodies allows targeting of multiple target molecules with one drug and that the bispecific antibody makes manufacturing, preclinical and clinical testing, and therapy less complex because the only one molecule is being used. 

8.	Claims 108-110 and 112-114 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,169,325 (Keler et al. Oct. 27, 2015, IDS)  in view of  US 2014/0044738 (Langermann et al. Feb. 13, 2014), “Langermann” in view of WO 2015/016718 A1 (Van Eenennaam, et al. Feb. 5, 2015, IDS), “Van” and in view of Kontermann RE (mAbs March/April 2012 4:2, 182-197, of record), “Kontermann” as applied to claims 104, 107, 111, and 115-117   above, and further in view of  US 2014/0341917 (Nastri et al. Nov. 20 2014, of record), “Nastri” and in view of WO 2011/130434 (Keller et al.  Oct. 20, 2011, IDS), “Keller” for the reasons of record.
Claim 16 of the ‘325 patent Langermann, Van, and Kontermann, teach as set forth above but do not teach the PD-L1 antibody comprising SEQ ID NOs: 58-63, the VH and VL of SEQ ID NOs: 32 and 33, or the nucleic acids encoding the CD27 or PD-L1 antibody.
Nastri and Keller teach as set forth above. 
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘325 claims, Langermann, Van, Kontermann, Nastri and Keller and link a scFv A09-246-2 antibody of Nastri to the 1F5 CD27 bispecific, agonist antibody because Van teaches using CD27 agonist antibodies with PD-L1 antagonist antibodies, Van teaches the combination of a CD27 agonist antibody surprisingly and an immune checkpoint inhibitor results in immune stimulation to an unexpected level, and Nastri .

Response to Arguments
9.	Applicant requests that the rejections be held in abeyance until the claims are indicated as being otherwise allowable. 
Applicants’ arguments have been considered, but have not been found persuasive because the claims 104 and 107-117 of the instant application are still obvious in view of the patented claim for the reasons of record and a terminal disclaimer has not been filed. 

New Grounds of Rejection
10.	Claims 75, 90, 104, 111 and 115-117 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of co-pending Application No. 17/405,861 (reference application, Keller et al., filed August 08/18/2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘861 claims are drawn to:
1. A bispecific construct comprising an anti-CD27 binding domain linked to an anti-PD- L1 binding domain, wherein:  (a) the anti-CD27 binding domain comprises heavy chain variable region CDR1, CDR2 and CDR3 as set forth in SEQ ID NOs:7, 8, and 9, respectively, and light chain variable region CDR1, CDR2 and CDR3 as set forth in SEQ ID NOs:10, 11, and 12, respectively; and (i) the anti-PD-L1 binding domain comprises heavy chain variable region CDR1,  CDR2 and CDR3 as set forth in SEQ ID NOs:59, 60, and 61, respectively, and light 
2. The bispecific construct of claim 1, wherein the anti-CD27 binding domain comprises a heavy chain variable region comprising SEQ ID NO: 27 and a light chain variable region comprising SEQ ID NO: 28.
3. The bispecific construct of claim 1, wherein the anti-PD-L1 binding domain comprises a heavy chain variable region comprising SEQ ID NO: 87 and a light chain variable region comprising SEQ ID NO: 88.
4, The bispecific construct of claim 1, wherein (a) the anti-PD-L1 binding domain further comprises a human IgG1 constant domain or (b) the anti-CD27 binding domain further comprises a human IgG1 constant domain or (c) the anti-CD27 binding domain is linked to the C-terminus of the heavy chain of the anti-PD-L1 binding domain or (d) the anti- PD-L1 binding domain is linked to the C-terminus of the heavy chain of the anti-CD27 binding domain.
5. The bispecific construct of claim 1, wherein the anti-CD27 binding domain is a scFv or (b) the anti-PD-L1 binding domain is a scFv.
The ‘861 claims are also drawn to pharmaceutical compositions comprising the bispecific constructs with a pharmaceutically acceptable carrier.  See claims 13-19. 
The CD27 antibodies comprising the claimed light chain and heavy chain variable regions of SEQ ID NOs; 87 and 88, 2B3, are agonist antibodies.  See Examples 6 and 7, Figs. 6 and 7, and Summary of Sequence Listing.  Thus the instant claims are not patentably distinct from the co-pending claims because they relate to the same inventive concept and would have been obvious in view of the co-pending claims which have all of the characteristics of the claimed anti-CD27 agonist antibody or antigen binding fragment thereof comprising all or a 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
11. 	All other objections and rejections recited in the Office Action of May 12, 2021   are withdrawn in view of Applicant’s arguments and amendments.
12.	Claims 75, 90, 104 and 107-117 are rejected. Claims 86-89 and 98-100 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	No claims allowed.

14.   The filing of Application No. 17/405,861 after the Office Action of May 12, 2021 necessitated the new grounds of rejection.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter J Reddig/
Primary Examiner, Art Unit 1642